196 F.2d 493
UNITED STATES,v.CLAWANS.
No. 10657.
United States Court of Appeals, Third Circuit.
Argued April 22, 1952.Decided May 9, 1952.

Meyer M. Semel, Newark, N.J.  (Lillian Clawans, Newark, N.J., on the brief), for appellant.
David M. Scheffer, Washington, D.C.  (Ed Dupree Gen. Counsel, A. M. Edwards, Jr., Asst. Gen. Counsel, Washington, D.C., on the brief), for the appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by the defendant from a judgment of the district court directing her, as owner of a housing accommodation in Newark, New Jersey, to make restitution to the tenant of sums received in excess of the maximum legal rent prescribed by the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix, § 1881 et seq., and to pay statutory damages and enjoining her from demanding or receiving rent in excess of the maximum legal rent.  A motion for a new trial was denied.  On this appeal the defendant urges that the district court had no jurisdiction to determine the contraverted question as to the existence of the relationship of landlord and tenant between the parties, that it was error for the court to decide that question without a jury, and that in any event the evidence was insufficient to establish the relationship.  In this connection the defendant asserted that the evidence established that the alleged tenant was a mere trespasser unlawfully in possession.


2
The district court clearly had jurisdiction of this suit by the United States to enforce the provisions of the Housing and Rent Act of 1947, as amended.  It, therefore, necessarily had full power to hear and determine all questions arising in the suit including the question whether the relationship of landlord and tenant existed between the defendant and the person from whom it was alleged that she had demanded, accepted or received payments in excess of the maximum rent prescribed under the act.  An examination of the record satisfies us that there was ample evidence to support the findings of fact by the district court that rent had been demanded and received by the defendant from a tenant in excess of the maximum rent established under the act.  Her contention that she was entitled to have these findings of fact made by a jury is equally without merit since she made no demand for a jury trial as required by Civil Procedure Rule 38, 28 U.S.C.A.  She must accordingly, under the express provisions of that rule, be held to have waived trial by jury.


3
The judgment of the district court will be affirmed.